Citation Nr: 1610374	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board remanded this case in December 2013 and February 2015 for further development.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the delay, this claim must be remanded again due to non-compliance with its former remand instructions, the purpose of which was to obtain specific information to make an informed decision on the claim in accordance with VA law.  

A new VA opinion is required in accordance with the Board's December 2013 and February 2015 remand directives.  In its prior remands, the Board instructed that the examiner was to explain why normal hearing at separation, as shown in the separation audiogram, was sufficient to find against a relationship between hearing loss and in-service noise exposure, including why there could not be a delayed onset of hearing loss resulting from such exposure.  In an April 2015 VA examination report and August 2015 addendum, the examiner again stated, using slightly different words, that the Veteran's hearing loss was less likely than not due to in-service acoustic trauma because he had normal hearing at separation.  This opinion fails to address the Board's remand directive to provide a rationale explaining why normal hearing at separation make it unlikely for the Veteran's hearing loss to be caused by in-service noise exposure, including why there could not be a delayed onset due to such exposure.  Absent a rationale, the opinion is not adequate and does not comply with the Board's remand directives.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions; Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, in a June 2014 brief, the Veteran's representative referenced a June 2014 report of contact form (VA Form 119) in which the Veteran provided requested information regarding when he first noticed hearing loss.  However, that form does not appear to be of record.  On remand, this form must be obtained and associated with the file, or the information again requested from the Veteran. 

Finally, a March 2004 VA treatment record references findings of hearing loss based on a puretone audiometry test, but the test results themselves are not among the VA treatment records.  These results should be obtained if possible. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the March 2004 puretone audiometry test report (i.e. the actual test results) referenced in a March 2004 Ann Arbor VAMC treatment record.  If the results cannot be obtained, this must be documented for the record, including the efforts made to obtain them and any negative responses received. 

2. Associate with the file the June 2014 VA Form 119, Report of Contact, in which the Veteran reported when he first noticed difficulty hearing.  This form was referenced in a June 2014 brief by the Veteran's representative, but does not appear to be of record.  If this form cannot be obtained, the Veteran should be contacted again and asked to provide the requested information about the onset of his hearing loss. 

3. Then, obtain a new VA medical nexus opinion.  The opinion should be rendered by a different examiner than the audiologist who provided the other three opinions.

After reviewing the file, including the Veteran's statements in the June 2014 Report of Contact form (VA Form 119) if available regarding when he first noticed hearing loss, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss was caused by in-service noise exposure or is otherwise related to service.  If such a relationship is not found based on normal hearing at separation, the examiner must specifically explain why normal hearing at separation renders a causal relationship to in-service noise exposure unlikely.  In this regard, the examiner must explain why a delayed onset of hearing loss cannot be related to in-service noise exposure or acoustic trauma.  A complete rationale must be provided. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directive, it must be returned to the clinician for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




